Citation Nr: 0204127	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  99-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a right ankle injury (characterized as a 
right ankle sprain and osteochondroma of the right distal 
tibia).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to 
September 1997.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted the veteran's claim for 
service connection for residuals of a right ankle injury, 
rated as 10 percent disabling.  The veteran perfected a 
timely appeal of the initial 10 percent rating assigned for 
this disability.  Thereafter, the veteran's claims file was 
transferred to the RO in Baltimore, Maryland.  

The veteran was scheduled for a hearing before the Board in 
August 2001, but he failed to report for that hearing.  In 
August 2001, the Board remanded this matter to the RO for 
further development.  The appeal is once again before the 
Board.


FINDINGS OF FACT

The veteran's residuals of a right ankle injury are is 
manifested by pain and slight limitation of motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a right ankle injury (characterized as a 
right ankle sprain and osteochondroma of the right distal 
tibia), are not met.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5015, 5271 
(2001).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed January 1998 rating 
action, and were provided a Statement of the Case dated 
February 1999, and two Supplemental Statements of the Case 
dated May 2000 and January 2002, as well as a Board Remand 
dated August 2001.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  The RO sent the veteran a letter in 
August 2001, explaining the veteran's rights under the VCAA.  
The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded several examinations during the course of 
this claim, dated July 1997 and October 2001.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Higher Rating

The veteran was originally granted service connection for his 
right ankle disability, rated as 10 percent disabling, in a 
January 1998 rating decision.  This decision was based on 
service medical records, which show that the veteran 
sustained a right ankle sprain while in service, and on the 
results of VA examinations, which show that the veteran 
suffers from pain and slight limitation of motion of the 
right ankle.  This decision was also based on the results of 
VA x-rays of the right ankle, which were suggestive of an 
osteochondroma.

VA conducted both general and joint examinations of the 
veteran in July 1997.  On general medical examination, the 
veteran reported that he had twisting injury to his ankle 
while in service, in January 1996, and that he still 
experienced slight pain in the ankle when running.  The 
physical examination revealed no swelling or deformity of the 
ankles.  The range of motion of the right ankle measured at 
70 degrees on dorsiflexion, 40 degrees on plantar flexion, 30 
degrees on inversion with no pain, and a second reported 
inversion (probably actually eversion) of 15 degrees with no 
pain.  The diagnoses included a sprain of the right ankle, 
healed.  Upon joint examination, the veteran related that he 
had no problem with his right ankle, except that it felt 
larger than the other ankle, and that it was sore if he 
turned it too far.  The ranges of right ankle motion were 
dorsiflexion to 10 degrees, plantar flexion to 40 degrees, 
inversion to 35 degrees, and eversion to 20 degrees with some 
pain produced.  The reflexes were brisk and equal 
bilaterally.  The right ankle measured 9.25 inches, and the 
left measured 9 inches.  X-rays of the right ankle revealed 
no current evidence of fracture.  There was a calcification 
within the interosseous ligament on the right, and 
posteriorly, and there was a calcified body, apparently an 
osteochondroma, or an ununited fracture of the posterior lip 
of the talus.  The diagnoses included a history of right 
ankle "sprain", with residual pain and limitation of 
motion.

Upon further VA examination in October 2001, the veteran 
complained of continuing pain in the anterior aspect of the 
right ankle as well as in the dorsum of the right mid foot, 
which he reported was present to some degree daily.  He 
related that his pain was not unbearable, but that he felt 
that his right ankle was somewhat weaker on the side than the 
left ankle.  The veteran noted that he was able to continue 
his work as a painter in spite of this disability, and did 
not feel that he had to take time off from work due to his 
ankle symptoms.  The veteran also reported that he was not 
currently receiving any treatment for his right ankle or foot 
symptoms.  He related that he had to favor his right side to 
avoid too much pressure on it in his work, daily activities, 
and leisure activities.

The physical examination of the right ankle revealed a normal 
contour of the right ankle and foot.  There was no swelling 
or erythema.  The arches were normal, right equal to left.  
There was mild tenderness diffusely over the dorsum of the 
right mid foot going up to about the anterior aspect of the 
right ankle.  There was no tenderness elsewhere.  There was 
dorsiflexion to 10 degrees, and plantar flexion to 40 degrees 
actively and passively of the right ankle.  There was no pain 
reported with motion, and no evidence of pain with passive 
stretching.  Inversion was 10 degrees, right equal to left.  
Eversion was 0 degrees, right equal to left.  The veteran 
reported a slight decreased sensation to touch in a stocking 
distribution over the right foot.  There was a giving away 
type of weakness testing all of the muscles of the right 
ankle and toe dorisflexors and plantar flexors.  The right 
calf measured 17 1/8 inches in circumference at its maximum 
compared to the left, which measured 17 3/8 inches in 
circumference at its maximum.  No other atrophy or objective 
evidence of the disuse was visible in the right leg, ankle, 
or foot.

The report of X-rays taken of the veteran's right ankle noted 
that the veteran's ankle joint was preserved.  A .5 by 3 cm 
bony protrusion at the cortex of the distal tibia at the 
fibular aspect was noted.  Clinical significance of this 
finding was uncertain.

The examiner noted, in reviewing the X-rays, that the right 
foot appeared normal.  The right ankle showed moderate sized 
spurs arising from the anterior articular margin of the talus 
and the anterior articular margin of the tibia.  There was 
ossification in the interosseous membrane starting 3.5 cm 
proximal to the ankle joint and continuing proximally for 
3.75 cm.  The examiner opined that this was most likely 
posttraumatic.  The examiner diagnosed the veteran with 
posttraumatic arthritis of the right ankle, mild, and motor 
and sensory disturbance of the right lower extremity not due 
to ankle injury or arthritis.

The examiner noted that he had reviewed the claims file.  He 
opined that the residuals of the right ankle injury would 
cause only mild functional impairment with stressful use of 
that joint.  The examiner noted that the service connected 
right ankle condition only involved the joint structure, not 
the muscles or nerves.  The weakness and sensory 
abnormalities found on the examination would be due to lumbar 
disc disease and/or nonorganic factors.  The examiner noted 
that the veteran's ankle condition did not cause weakened 
movement, excess fatigability, or incoordination.  The 
examiner reported that there was no visible manifestation of 
pain during the examination of the ankle.  There was a slight 
degree of atrophy of the right calf, which the examiner 
attributed to the lumbar disc disturbance and not to the 
ankle condition.  The examiner found no skin abnormalities or 
other objective manifestations to demonstrate disuse or 
functional impairment attributable to the right ankle 
condition.

Under the laws administered by VA, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that, unless otherwise specified, the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2001).

The United States Court of Appeals for Veterans Claims 
(Court) has explained that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Currently, the veteran's service connected right ankle 
disability is rated as 10 percent disabling, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5015, for bones, new growths of, 
benign.  That code provides that evaluations under that code 
are to be assigned based on limitation of motion of the 
affected joint.  For limitation of motion of the ankle joint, 
under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion, and a 20 percent 
evaluation is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a.  The normal range of motion for the ankle 
is from 0 to 20 degrees of dorsiflexion and from 0 to 45 
degrees of plantar flexion.  38 C.F.R. 4.71, Plate II (2001).

Further, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  The Court also held that the provisions of 38 C.F.R. 
§ 4.14 (which govern the avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the ankle.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board 
determines that the veteran's right ankle disability is 
properly rated as 10 percent disabling, under hyphenated 
Diagnostic Codes 5015-5271.  In support of this 
determination, the Board notes that when the veteran was 
examined by VA in October 2001, he was found to have 
dorsiflexion to 10 degrees, and plantar flexion to 40 
degrees, actively and passively, of the right ankle.  As 
reflected in the report of the VA (general) examination of 
July 1997, the veteran was found to have dorsiflexion of 70 
degrees (probably meaning 20 degrees), and plantar flexion of 
40 degrees.  Moreover, on the VA (joint) examination of July 
1997, the veteran was found to have dorsiflexion to 10 
degrees and plantar flexion to 40 degrees.  In addition, 
during the most recent VA examination, the examiner 
objectively observed no visible manifestation of pain and 
opined that the degree of functional impairment, with 
stressful use of the right ankle joint, was only mild.  
Indeed, the veteran, himself, indicated that he is not 
currently undergoing treatment for the ankle disability, and 
he related that this disability has not caused him to take 
any time off from work.  Thus, the veteran's limitation of 
motion, when considering a normal range of motion, is found 
by the Board, considering the mandates of DeLuca, and 
resolving all doubt in favor of the veteran, to be no more 
than moderate.  Therefore, for these reasons and bases, the 
Board concludes that the veteran's right ankle disability is 
properly evaluated at the 10 percent rate, for a moderate 
limitation of range of motion, since the evidence of record 
does not reflect marked limitation of the right ankle joint.  
Accordingly, an initial evaluation in excess of 10 percent is 
not warranted.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the right ankle disability, and at no 
time has it been medically demonstrated that this disability 
has warranted any higher rating.



ORDER

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a right ankle injury (characterized as a 
right ankle sprain and osteochondroma of the right distal 
tibia) is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

